Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 1 of 7
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             June 08, 2021
                                                                          Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


        CHRISTOPHER and             § CIVIL ACTION NO.
        MARNIE KONRAD,              § 4:20-cv-00224
                 Plaintiffs,        §
                                    §
                                    §
                                    §
              vs.                   § JUDGE CHARLES ESKRIDGE
                                    §
                                    §
        SELENE FINANCE LP,          §
        and UNITED STATES           §
        BANK TRUST                  §
        NATIONAL                    §
        ASSOCIATION,                §
                                    §
                  Defendants.       §

                      OPINION AND ORDER
             GRANTING MOTION FOR SUMMARY JUDGMENT
           The motion for summary judgment by Defendants Selene
       Finance, LP and United States Bank Trust National Association,
       as owner trustee for VRMTG Asset Trust, is granted. The motion
       in the alternative for judgment on the pleadings is denied as
       moot. Dkt 9.
                1. Background
           Plaintiff Christopher Konrad obtained a mortgage loan in
       October 2012. Dkt 9-2 at 1. The original lender was Everett
       Financial, Inc, doing business as Supreme Lending. Mr. Konrad
       executed and delivered a promissory note made payable to
       Everett in exchange for the loan. The note required him to pay
       Everett $263,700.00 plus an annual interest rate of 3.625% in
       monthly installments of $1,201.61. Id at 1–3.
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 2 of 7




             The debt was simultaneously secured by a deed of trust
       executed by Mr. Konrad and his wife, Plaintiff Marnie Konrad,
       in favor of Bank of America. Dkt 9-3; see also Dkt 1-4 at 4. That
       deed of trust is recorded in the real property records of Fort Bend
       County, Texas. Dkt 1-4 at 4; see Dkt 9-3. It was later assigned to
       VRMTG Asset Trust, the current mortgagee. Dkt 9-4. Selene
       services the mortgage loan for VRMTG. Dkt 9-1 at 1.
             Defendants assert that no installment payments have been
       made since October 1, 2016. Dkt 9-1 at ¶ 6 (declaration of Selene
       litigation specialist). They attach a notice of default sent to Mr.
       Konrad on August 7, 2018. Dkt 9-5. Selene then sent notices of
       foreclosure and acceleration to both Plaintiffs on November 12,
       2019. Dkt 1-4 at 13–22. The notices stated that Plaintiffs’ home
       was to be sold at auction to the highest bidder on January 7, 2020.
       Id at 15, 21. Plaintiffs concede that the mortgage loan is in
       default. See Dkt 12 at 2. But they allege that they “were under
       consideration for a loan modification with Selene” when they
       received the notices of foreclosure. Id at 4. They provide no
       evidence of any application materials submitted in this regard.
             Plaintiffs brought action in Texas state court on January 6,
       2020, claiming that Defendants violated the regulatory
       prohibition against what’s known as dual tracking, as explained
       below. See Dkt 1-4 at 4–5, citing 12 CFR § 1024.41(g). They seek
       a permanent injunction, declaratory relief, and attorney fees. Dkt
       1-4 at 5, 7. They also initially sought an ex parte temporary
       restraining order and temporary injunction. Id at 6–7, citing Tex
       Civ Prac & Rem Code § 65.011. The state court issued a TRO on
       January 7, 2020 preventing the foreclosure, while also setting the
       temporary injunction for hearing on January 22, 2020. Dkt 1-5.
       Defendants answered. Dkt 1-9. They then removed the action on
       January 21, 2020 based on both federal-question and diversity
       jurisdiction under 28 USC §§ 1331, 1332, and 1441. Dkt 1.
             Plaintiffs requested to amend their complaint at the initial
       conference and leave was granted to make such filing by April 15,
       2020. See Minute Entry of 03/05/2020. Plaintiffs never made
       such filing. Defendants moved for judgment on the pleadings and
       summary judgment in November 2020. Dkt 9.




                                       2
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 3 of 7




                 2. Legal standard
            The motion purports to seek relief under both of Rules 12(c)
       and Rule 56(a) of the Federal Rules of Civil Procedure. A
       respected treatise on federal procedure notes that it’s “well-
       settled that it is within the district court’s discretion whether to
       accept extra-pleading matter on a motion for judgment on the
       pleadings and treat it as one for summary judgment or to reject it
       and maintain the character of the motion as one under
       Rule 12(c).” Charles Alan Wright and Arthur R. Miller, Federal
       Practice and Procedure § 1371 (West 3d ed June 2021 update); see
       also Van Duzer v United States Bank NA, 995 F Supp 2d 673, 684
       (SD Tex 2014) (citing same), affd, 582 F Appx 279 (5th Cir 2014,
       per curiam). The parties here cite to evidence outside the pleadings.
       See Dkts 9, 12. As such, the motion will be addressed only as one
       for summary judgment.
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the movant establishes
       that “there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” A fact is
       material if it “might affect the outcome of the suit under the
       governing law.” Sulzer Carbomedics, Inc v Oregon Cardio-Devices, Inc,
       257 F3d 449, 456 (5th Cir 2001), quoting Anderson v Liberty Lobby,
       Inc, 477 US 242, 248 (1986). And a dispute is genuine if the
       “evidence is such that a reasonable jury could return a verdict for
       the nonmoving party.” Royal v CCC & R Tres Arboles, LLC,
       736 F3d 396, 400 (5th Cir 2013), quoting Anderson, 477 US at 248.
            The summary judgment stage doesn’t involve weighing the
       evidence or determining the truth of the matter. The task is solely
       to determine whether a genuine issue exists that would allow a
       reasonable jury to return a verdict for the nonmoving party.
       Smith v Harris County, 956 F3d 311, 316 (5th Cir 2010), quoting
       Anderson, 477 US at 248. Disputed factual issues must be resolved
       in favor of the nonmoving party. Little v Liquid Air Corp, 37 F3d
       1069, 1075 (5th Cir 1994). All reasonable inferences must also be
       drawn in the light most favorable to the nonmoving
       party. Connors v Graves, 538 F3d 373, 376 (5th Cir 2008), citing
       Ballard v Burton, 444 F3d 391, 396 (5th Cir 2006).




                                        3
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 4 of 7




             The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact. Nola
       Spice Designs LLC v Haydel Enterprises Inc, 783 F3d 527, 536
       (5th Cir 2015) (quotation omitted); see also Celotex Corp v Catrett,
       477 US 317, 322–23 (1986) (citations omitted). But when a
       motion for summary judgment by a defendant presents a
       question on which the plaintiff bears the burden of proof at trial,
       the burden shifts to the plaintiff to proffer summary judgment
       proof establishing an issue of material fact warranting trial. Nola
       Spice, 783 F3d at 536 (quotation omitted). To meet this burden of
       proof, the evidence must be both “competent and admissible at
       trial.” Bellard v Gautreaux, 675 F3d 454, 460 (5th Cir 2012)
       (citation omitted).
                 3. Analysis
             Plaintiffs assert a single legal claim under Regulation X, a
       regulation promulgated by the Department of Housing and
       Urban Development to implement the Real Estate Settlement
       Procedures Act, 12 USC § 2601 et seq. Dkt 1-4 at 4–5; see Moreno v
       Summit Mortgage Corp, 364 F3d 574, 576 (5th Cir 2004) (citations
       omitted). They also previously obtained an ex parte temporary
       restraining order pursuant to Texas substantive law. See Dkt 1-5.
       They further seek declaratory relief and a permanent injunction.
       See Dkt 1-4 at 7–8.
                       a. Claim under Regulation X
             Federal regulation of mortgage loan servicing under RESPA
       provides for a private right of action if a lender violates the
       prohibition against what’s known as dual tracking. See 12 CFR
       § 1024.41(a). That is the term “given to situations in which the
       lender actively pursues foreclosure while simultaneously
       considering the borrower for loss mitigation options.” Gresham v
       Wells Fargo Bank, NA, 642 F Appx 355, 359 (5th Cir 2016, per
       curiam) (citation omitted).
             The regulatory prohibition is as follows:
                 If a borrower submits a complete loss mitigation
                 application after a servicer has made the first
                 notice or filing required by applicable law for
                 any judicial or non-judicial foreclosure process
                 but more than 37 days before a foreclosure sale,



                                        4
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 5 of 7




                 a servicer shall not move for foreclosure
                 judgment or order of sale, or conduct a
                 foreclosure sale, unless:
                 (1) The servicer has sent the borrower a notice
                 pursuant to paragraph (c)(1)(ii) of this section
                 that the borrower is not eligible for any loss
                 mitigation option and the appeal process in
                 paragraph (h) of this section is not applicable,
                 the borrower has not requested an appeal
                 within the applicable time period for requesting
                 an appeal, or the borrower’s appeal has been
                 denied;
                 (2) The borrower rejects all loss mitigation
                 options offered by the servicer; or
                 (3) The borrower fails to perform under an
                 agreement on a loss mitigation option.
       12 CFR § 1024.41(g) (emphasis added). Subsection (b)(1)
       specifies what a complete loss mitigation package entails. And
       subsection (c) likewise makes clear that subsection (g) only
       applies where “a servicer receives a complete loss mitigation
       application more than 37 days before a foreclosure sale.”
            Defendants seek summary judgment, asserting that Plaintiffs
       haven’t “alleged facts and cannot produce evidence establishing
       that they submitted a complete loss mitigation application more
       than 37 days prior to any attempted foreclosure sale.” Dkt 9 at 7.
       Plaintiffs respond that they “were working with the servicer on a
       loan modification when [the property was] posted for
       foreclosure.” Dkt 12 at 3. But they attach only a letter from Selene
       in October 2019 stating, “We believe you may qualify for Selene’s
       Modification Program which will make your mortgage payments
       more affordable and help you keep your home.” Dkt 12-1 at 3.
       Nothing establishes that Plaintiffs ever submitted any loan-
       modification materials, much less that they submitted a complete
       loss mitigation application as defined under subsection (b)(1) of
       12 CFR § 1024.41.
            This action is thus similar to that before the Fifth Circuit in
       Gresham v Wells Fargo Bank, NA, cited above. The plaintiff there
       didn’t plead or offer any evidence that he submitted a complete



                                        5
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 6 of 7




       application more than 37 days before the foreclosure sale. The
       district court dismissed the claim with prejudice, concluding that
       nothing of any “factual content” supported a claim that the
       defendant violated dual-tracking rules. 2015 WL 1966721, *4
       (ED Tex). The Fifth Circuit upheld that ruling on appeal.
       642 F Appx at 359.
            So, too, here. Plaintiffs haven’t sponsored any evidence
       indicating that they submitted the requisite complete application
       more than 37 days before the foreclosure sale was set to occur on
       January 7, 2020. This means that their legal claim under 12 CFR
       § 1024.41 must be dismissed.
                      b. Claim for injunctive relief
            Defendants removed this action, asserting both diversity and
       federal-question jurisdiction. See Dkt 1. Their briefing addresses
       the claim for injunctive relief on assumption that it is governed
       by Texas state law. Dkt 9 at 8–9. Plaintiffs don’t contend
       otherwise. Dkt 12 at 4. Because Plaintiffs initially sought
       temporary injunctive relief pursuant to Texas substantive law and
       their original petition in state court remains the operative
       pleading, their claim for further injunctive relief will likewise be
       addressed under Texas law.
            “The general rule at equity is that before injunctive relief can
       be obtained, it must appear that there does not exist an adequate
       remedy at law.” Buntaru v Ford Motor Co, 84 SW3d 198, 210
       (Tex 2002), quoting Republic Insurance Co v O’Donnell Motor Co,
       289 SW 1064, 1066 (Tex Civ App—Dallas 1926, no writ). Under
       Texas law, “a request for injunctive relief, absent a substantive
       cause of action supporting entry of judgment, is fatally defective
       and does not state a claim.” Ramming v JPMorgan Chase Bank, NA,
       2012 WL 1122791, *3 (SD Tex), citing Buntaru v Ford Motor Co,
       84 SW3d 198, 210 (Tex 2002).
            Plaintiffs claim for injunctive relief necessarily fails, given the
       conclusion as to their lone legal claim. This means that their claim
       for injunctive relief must be dismissed.
                      c. Request for declaratory relief
            Defendants don’t directly address Plaintiffs’ request for
       declaratory relief in their motion. See Dkt 1-4 at 7. But the




                                          6
Case 4:20-cv-00224 Document 18 Filed on 06/08/21 in TXSD Page 7 of 7




       temporary injunction issued by the state court already prevented
       the foreclosure sale scheduled for January 7, 2020. Dkt 1-5. That
       was the sole harm that the request for declaratory relief sought to
       prevent. Plaintiffs have since declined to file an amended
       complaint to further articulate or somehow extend their request
       for declaratory relief. As such, that request is now moot.
                4. Conclusion
            The motion for summary judgment by Defendants Selene
       Finance, LP and United States Bank Trust National Association,
       as owner trustee for VRMTG Asset Trust, is GRANTED. Dkt 9.
            The alternative motion for judgment on the pleadings is
       DENIED AS MOOT.
            SO ORDERED.


           Signed on June 8, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       7
